Citation Nr: 1632548	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force from February 1956 to February 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The 2009 decision denied entitlement to service connection for bilateral hearing loss.  The June 2014 rating decision denied entitlement to service connection for tinnitus.  The Veteran disagreed with both decisions and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in August 2013.  A transcript of the hearing is in the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, remand of the appeal for additional development is necessary before appellate review.

Early in the appeal period, the Veteran was afforded several VA examinations.  In 2015, the Board found that all three VA examinations were inadequate and remanded the Veteran's claims for another VA examination.  See Board Remand dated August 2015.  The Veteran was scheduled for a VA examination in February 2016.  The claims file contains correspondence indicating that the Veteran had a heart attack in February 2016 and was unable to appear for the scheduled VA examination.  See Correspondence dated February 17, 2016.  The Veteran was rescheduled for another VA examination in March 2016.  Correspondence dated March 2016 indicates that the Veteran refused to reschedule the VA examination and no longer wanted to pursue the claim.  

As an initial matter, substantive appeal may only be withdrawn in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  While the Veteran may have stated to the RO that he wants to withdraw his claims, this intention has not been conveyed to the Board in writing or at a hearing before the Board.  Because the regulations specifically provide for the two ways a veteran may withdraw a claim before the Board and do not specifically permit a veteran to withdraw a claim verbally unless at a hearing, the Board finds that the Veteran's appeal is still pending and has not been effectively withdrawn.  Accordingly, the RO should reschedule the Veteran for a VA examination in accordance with the April 2015 remand instructions.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be scheduled for a VA examination in accordance with the August 2015 remand instructions to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability and tinnitus.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  

The examiner should determine:

(a)  Whether the Veteran has a bilateral hearing loss disability and, if so, whether the bilateral hearing loss disability diagnosed on examination:

(1)  clearly and unmistakably preexisted service; and

(2)  if a hearing loss disability was present at the time of his service entrance examination, does the record clearly and unmistakably show that the hearing loss was not aggravated by service beyond its natural progression during service.

For purposes of this analysis, aggravation is defined as a permanent worsening of the disability beyond that due to the natural disease process.

(b)  whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service;

(c)  Whether it is at least as likely as not that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service;  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and shy the opinion sought cannot be given without resorting to speculation.  

2. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


